DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending in this Office correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a file control device including: a processor; memory; and software; wherein the file control device is configured to be connected to a network and wherein the software is configured to: 
establish a connection with one or more users over the network; 
share files or file information with the one or more users; 
receive from the one or more users (1) instructions relating to changes to be made to one or more files and (2) at least two criteria related to the changes; and 
store the instructions as change information in at least two nodes of a tree structure that arranges the at least two nodes based upon the at least two criteria” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive.  Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is an apparatus claim and claiming “a file control device including: a processor; memory; and software “.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2, 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “substantially similar” and claims 4 and 13 recite “temporal criterion” do not have support in the specification.
Claim 11 recites the limitation "the file control device" in 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is dependent on claim 10. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 recites “substantially similar” and claims 4 and 13 recite “temporal criterion” do not have support in the specification.
The term “file control device” has no support in the specification.
REMARKS: STATEMENT for 35 USC 101 Under significantly more than the abstract idea.
Step 1: Regarding claim 1, claim 1 recites a method comprising a series of steps performed by a computer, which is directed to a process (i.e., a statutory category of invention).  
Step 2A-P1:  Claim 1 recites a file control device including: “receive from the one or more users instructions relating to changes to be made to one or more files and at least two criteria related to the changes.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, the context of this claim encompasses the user manually receiving or obtaining instractions  The mere nominal recitation of a generic processor does not take the claim limitation out of mental processes grouping. Thus, the claim recites a mental process.
Step 2A-P2:	This judicial exception is not integrated into a practical application. In particular, the claim recites the combination of additional elements of “receive from the one or more users instructions relating to changes to be made to one or more files and at least two criteria related to the changes”, a processor; memory; and software; wherein the file control device is configured to be connected to a network; establish a connection with one or more users over the network; share files or file information with the one or more users; and store the instructions as change information in at least two nodes of a tree structure that arranges the at least two nodes based upon the at least two criteria.
The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recites a specific manner of “share files or file information with the one or more users; and store the instructions as change information in at least two nodes of a tree structure that arranges the at least two nodes based upon the at least two criteria.”  The specific manner in this control device provides the information device that stores full versions of files and updates such files based upon delta information. The delta device allow users to identify changes to such files via the web application. The delta device optimizes change data in nodes to reduce the complexity of the change information by removing redundancy.

Thus, the claim is eligible because it is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  

Therefore, independent claim 1 and independent claims 10 as well as its dependent claims 2 – 9 and 11 – 18, respectively, are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0370250 issued to Geoffrey Tipton et al. (“Tipton”) and further in view of USPGPUB 20200252406 issued to Prithvi Padmanabhan et al. (“Padmanabhan”).

With respect to claims 1 and 10, Tipton recites a file control device and method (abstract) including: 
share files or file information with the one or more users (Para [0028], items 1 and 2: Two peer nodes connect and exchange their status messages; each of the status message includes the latest block count, authenticity, and hash of the sender node's last block; 2. The node with the lower latest block count asks the other peer node for the full chain of block hashes only; the chain of block hashes is stored in a memory space shared and accessible by all peer nodes connected, and used as a `work pool`); 
receive from the one or more users (1) instructions relating to changes to be made to one or more files and (2) at least two criteria related to the changes (Para [0033], item 4 – 5: the new head of a chain will not be on top of the previous head and it is needed to revert a block. For these cases, it is necessary to keep in the database a journal of all changes to reference counts, which can be an ordered list of the changes made, when reverting a block, delete the death row list generated when producing that block, and undo the changes made according to the journal (and delete the journal when done). 5. When processing a block, delete the journal at block N-V; as it is not feasible to revert more than V blocks anyway, the journal is thus superfluous, and there is no need to keep any journal from before the V.sup.th block. Once this is done, the ledger will only store the state nodes associated with V number of blocks, and associated transactions. Para [0031]: The change in the state tree for every change in each individual block is fairly small, and the data can simply be referenced twice without being copied. However, for every change to the state tree is made, a logarithmically large number of nodes needed to be restored twice, one version for the old tree and one version for the new tree); and 
store the instructions as change information in at least two nodes of a tree structure that arranges the at least two nodes based upon the at least two criteria (Para [0089]: When new transactions are delivered to a node, the transactions are placed into an unconfirmed bucket and then propagated to other nodes. Para [0006]: A financial transaction, such as a change of ownership/title of certain unit of the cryptocurrency is facilitated by data exchanges between two or more computing devices configured to send, receive, store, and manage the cryptocurrency data).
Tipton teaches claimed invention substantially as claimed, however, Tipton does not explicitly teach “a processor; memory; and software; wherein the file control device is configured to be connected to a network and wherein the software is configured to: establish a connection with one or more users over the network”.
Padmanabhan discloses “a processor; memory; and software; wherein the file control device is configured to be connected to a network and wherein the software is configured to: establish a connection with one or more users over the network” (abstract: a system having at least a processor and a memory therein executing within a host organization, in which such a system includes means for operating a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, in which each one of the plurality of tenants operate as a participating node with access to the blockchain; receiving, from a user device communicably interfaced with the system, first input declaring the new application; receiving second input from the user device adding a plurality of network participants for the new application, in which the network participants are granted access rights to the new application).
Both of Tipton and Padmanabhan are same field of endeavor and they are both in the data processing art and therefore, they are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Tipton’s verifying and maintaining integrity of data transactions using distributed ledger with the teachings of Padmanabhan’s implementing efficient storage and validation of data and metadata within a blockchain using distributed ledger technology, so that implementing efficient storage and validation of data and metadata within a blockchain using distributed ledger technology (DLT) approach permits for more efficient access, at the cost of extra storage and of some data being potentially out-of-date. 
In a modifying system and method the structure has the benefit of greatly simplifying queries originating from any of the accessible cloud platforms which may utilize standard Structured Query Language without having to identify the blockchain or construct more complex blockchain transactions to retrieve the data, as the replication of the data to the materialized view is performed automatically by the smart contract triggers.

As to claims 2 and 11, allowing a user to modify a file stored at the file control device whereby the user (1) modifies a file stored locally with the user that is substantially similar to the file stored at the file control device and (2) creates instructions relating to the user changes and whereby the filed control device (1) receives such instructions from the user and (2) stores the instructions as change information in a tree structure, specifically in a node that is connected, directly or indirectly, to a node corresponding to the file stored at the file control device (Tipton, Para [0022, 0092 and 0106]: provided is a Blockchain ecosystem for verifying and maintaining integrity of data transactions based on distributed ledger. From the chart in Fig. 10, it can be seen that the usage share is related to available bucket segments. As less users are pushing transactions, then the available bucket segments increase. But as things get busier, then the sharing expands outwards. All the blocks are scored, and as such a chain of blocks can also be scored. As each block score is incremented, each node can compare its score with its counterparties, and if either has a lower score, can agree on a matching common block and update to the current highest value, with up to 400 blocks per synchronization. FIG. 11 depicts the flow chart of the aforesaid process. The basic synch process as an operational thread, `Exit` refers to the process timing, where it would reactivate after a short sleep.).
As to claims 3 and 12, receiving the instructions in the form of a blockchain, or a portion of a blockchain, that contains one or more transactions and that stores one or more sets of change information as transactions (Tipton, Para [0036]: A Blockchain system can be configured or implemented to pass ledger entries and smart contract codes within its protocol; when these smart contracts are executed, the result is stored into the ledger as a transaction, in effect storing the result. In a Proof-of-Work Blockchain system, the execution is repeated by all nodes in the system network, so they can compare their results and come to a 51% consensus. In a Proof-of-Stake Blockchain system on the other hand, only one node is targeted to execute a smart contract, and a validate node repeats the execution for comparison, thus leaving the rest of the system network quiet or looking for the next job).
As to claims 4 and 13, receiving at least a temporal criterion and a criterion related to the identity of a user that provided the change information/instructions (Tipton, Para [0044]: any one of the four components can be generated from any other two, but a signed transaction must be approved by least three in order to generate a correct signature, which is based on the "One Time Password" (OTP) principle so that any compromise is invalidated. In addition, no single party can execute a transaction without all four components. To further enhance this modal, the custodian 302 includes protection features, so that any transaction would need to pass its implied rules based on the follow transaction and verification limits. Para [0117]: transfers that happened over the last 30 days; and receiver of the funds also gets an POIII score adjustment; the transfer amount will follow a decay value).
As to claims 5 and 14, modifying files stored in memory based upon the received change information/instruction (Tipton: Para [0031]: As the state tree grows, so does the storage requirements. The change in the state tree for every change in each individual block is fairly small, and the data can simply be referenced twice without being copied. However, for every change to the state tree is made, a logarithmically large number of nodes needed to be restored twice, one version for the old tree and one version for the new tree).
As to claims 6 and 15, combine two or more sets of change information stored in two or more nodes in the tree structure to create a new node (Tipton: Para [0033], item 4: the new head of a chain will not be on top of the previous head and it is needed to revert a block. For these cases, it is necessary to keep in the database a journal of all changes to reference counts, which can be an ordered list of the changes made, when reverting a block, delete the death row list generated when producing that block, and undo the changes made according to the journal (and delete the journal when done).
As to claims 7 and 16, controlling modifications to the tree structure based upon the identity of a user that submitted change information/instructions (Tipton: Para [0045]: One important aspect is that the KYC/KYB module and the custodian must not be executed by the same vendor or external system, and that the user must have full control of their own KYC/KYB and be able to enable and disable the KYC/KYB signature key. The Blockchain must accept the OTP signature format; 2. The client wallet is configured to interface with the KYC/KYB module 301 and the custodian system 302; 3. Regeneration of keys must be approved by two counter components, but if one of the counter components is the KYC/KYB module 301, then approval is automatic; 4. When there is any data change in the KYC/KYB module 301, the KYC/KYB key is changed, and the user will need to regenerate his/her key; and 5. Custodian key depends on the custodian private key hash with a customer identification code kept within its system).

As to claims 8 and 17, providing to a user a graphical user interface by which the user can control access to one or more nodes to other users using a drag and drop interface (Padmanabhan: Para [0265]: Using the flow designer GUI, the user simply drags and drops operational blocks and defines various conditions and “if then else” events, such as if this event occurs, then take this action. There are a variety of user defined smart contract blocks including user defined conditions, events to monitor, “if” then “else” triggers, and asset identifiers).
As to claims 9 and 18, storing complete files as nodes in the tree structure and converting nodes into node files by applying at least one set of change information to a file (Tipton, Para [0055]: The Blockchain system uses elliptic curve cryptography to ensure confidentiality, authenticity, and non-reputability of all transactions. Each account in the system has a private and public keypair and is associated with a mutable state that is updated when transactions are accepted by the Blockchain system. Para [0110]: Through Github source control procedures, the network nodes will implement a self-update strategy, where a node can be installed directly from a repository with most recently available network configuration and data, and but up and running in less than a few hours, each node will also seed a startup module that will verify the current application version and integrity, check for updates, and then self-update from the public repository. Please also see Para [0083]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Could be use an obviousness type Office action.
USPGPUB 2012/0072316 (Baumann) Virtual accounting ledger system.
US Patent 9853719 (Krochmal) Discovery of nearby devices for file transfer and other communications. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 29, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162